 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:18-cv-01606-JLR Document 9 Fi|eo| 12/19/18 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

BRAD Sl\/HTH, an individual, CASE NO. 2:18-cv~01606-JLR

Plaintiff,

V` STIPULATION AND PROPOSED

ORDER T 0 EXTEND DEADLINE
FOR COMBINED JOINT STATUS
REP()RT AND DISCOVERY PLAN

BIONA US, LLC, a Washington Limited
Liability Company,

Defendant.

 

 

 

 

STIPULATION
Plaintiff Brad Srnith and Defendant Biona US, LLC, through their respective attorneys of

record, hereby make the following representations, stipulations and agreements:

The parties jointly request that the Scheduling deadline for the Combined Joint Status
Report and Discovery Plan shall be extended from 1/7/2019 to the later date of 2/1 1/201 9 to allow
time for potential early resolution negotiations

DATED this 19th day of Decernber, 2018.

STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE FOR VANGUARD LAW, PLLC
COi\/[BINED JOINT STATUS REPORT AND DISCOVERY PLAN -1 PO BOX 939
Case No.: 2:18-0v-01606~ILR , POULSBO WA 9837°

05102(206)488-8344

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-01606-JLR Document 9 Filed 12/19/18 Page 2 of 2

 

 

 

 

Attorneys for Plaintiff Attorneys for Defendant
By: s/ C. vam Morgan By: S/ Gretchen Graham Salczzar
C. Ryan Morgan, Gretchen Graham Salazar,
FSBA #0015527 WSBA #26186
By: S/ Szoencer Nathcm Thal By: s/ Kasey D. Huebner
Spencer Nathan Thal, Kasey D. Huebner,
WSBA #20074 WSBA #32890

UMED ORDER \
The Court, having reviewed the records and files herein, and the foregoing stipulation, and
deeming itself fully informed, hereby ORDERS, ADJUDGES and DECREES that:
1.1 This Court has jurisdiction to issue an order in this matter;
1.2 This Court hereby extends the scheduling deadline for the Combined Joint Status

Report and Discovery Plan from 1/7/2019 to the later date of 2/1 1/2019.

`M”` /
DATED this L day er D@c@@ §§ .
…Q §Y

J ames L. Roba
United States` istrict Judge

 

 

Presented by:

Attorneys for Plaintiff Attorneys for Defendant

By: s/ C. vam Morgan By: s/ Grez‘chen Graham Salazar
C. Ryan l\/lorgan, Gretchen Graham Salazar,
FSBA #001552’7 WSBA #26186

(Appearing pro hac vice)
By: s/ Kasev D. Huebner

 

 

 

By: s/ Spencer Nathcm Thal Kasey D. Huebner,

Spencer Nathan Thal, WSBA #32890

WSBA #200'74
STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE FOR VANGUARD LAW. PLLC
COMB]NED JOINT STATUS REPORT AND DISCOVERY PLAN ~2 I’O BOX 939

ease No.: 2;18-cv-01606-JLR "°ULSBOWA `°8”°

office (206) 438-3344

 

 

